DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 27 Sep 2021 for application number 13/751,940. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks and Claims.
Claims 1-20 are presented for examination.

Claim Objections
Claim 18 is objected to because of the following informalities:  the claim recites “a different potion”, on line 23, where “a different portion” seems appropriate.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11, 18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fliezach (US 8,452,600 B2) in view of Lim et al. [hereinafter as Lim] (US 2012/0240041 A1) further in view of Morton et al. [hereinafter as Morton] (US 2013/0130216 A1) further in view of Zilberman et al. [hereinafter as Zilberman] (US 2014/0215329 A1 – as cited by PTO-892 filed on 22 Apr 2015) further in view of Hope et al. [hereinafter as Hope] (US 2009/0153288 A1).
In reference to claim 1, Fliezach teaches a device comprising: a touch sensitive display configured to detect gestures made by a user and to display portions of a digital content item; a text-to-speech module configured to generate an audible presentation of portions of the digital content item ; and a user interface configured to detect a mode transition gesture made on the touch sensitive display, and in response thereto, pause the audible presentation and invoke a manual mode [col. 4, lines 62-67 disclose a gesture to transition to different modes]; wherein when the manual mode is initially invoked, a first segment of the digital content item is displayed on the touch sensitive display [col. 5, lines 33-67 disclose an enhanced assisted reading mode; Fig. 1A discloses a digital content which may be read back to a user; the first segment may be a current viewable page of the content as shown in Fig. 1A]; 
wherein while the manual mode is invoked, the user interface is further configured to respond to a content selection gesture by selecting a third segment of the digital content item that is displayed on the touch sensitive display, thereby modifying the initial content selection, wherein the third segment of the digital content item encompasses some, but not all, of the first segment of the digital content item, wherein the third segment of the digital content item is displayed at a second location on the touch sensitive display, wherein the second location is defined as encompassing an entirety of the third segment of the digital content item [col. 5, lines 33-67 disclose an enhanced assisted reading mode in which playback is paused and only designated content is audibly played upon user input; a user may provide input on portions of the content on the page, e.g. third segment encompassing some of the first segment, to play back audibly; the gestures described in col. 5 do not seem necessitate input on a particular area of a screen, which is consistent with facilitating visually-impaired users as described in col. 2];
wherein the user interface further includes an options overlay in which a list of command options is displayed on the touch sensitive display [Fig. 1B, col. 4, lines 24-53 disclose an overlay menu with command options].
that is made at a first location that is anywhere on the touch sensitive display; wherein the content selection gesture is responded to without regard to a particular location on the touch sensitive display where said gesture is detected; wherein the first and second locations do not overlap. 
Lim teaches a gesture that is made at a first location that is anywhere on the touch sensitive display; wherein the content selection gesture is responded to without regard to a particular location on the touch sensitive display where said gesture is detected; wherein the first and second locations do not overlap [para 0030 discloses that a touch gesture may be made anywhere on the display to scroll a list; this would mean that areas in which digital content is absent may be used to manipulate the digital content, e.g. the areas would not overlap]. 
It would have been obvious to one of ordinary skill in art, having the teachings of Fliezach and Lim before him at the time of invention was made, to modify the invention above as disclosed by Fliezach to include the functionality as taught by Lim in order to obtain a system in which functional gesture may be made at locations away from content in focus. 
One of ordinary skill in the art would have been motivated to obtain a system in which functional gesture may be made at locations away from content in focus to facilitate manipulating data quickly [Lim, para 0002].
However, Fliezach and Lim do not explicitly teach a second segment of the digital content item defines an initial content selection.
Morton teaches a second segment of the digital content item defines an initial content selection [Fig. 6A, para 0063 discloses an initial selection at 612 which highlights the currently selected word to play back].

One of ordinary skill in the art would have been motivated to obtain a system in which content may be initially selected to aid the blind or visually impaired to read a book [Morton, para 0004].
However, while Fliezach teaches an options overlay and command options [Fig. 1B, col. 4, lines 24-53 disclose an overlay menu with command options], Fliezach, Lim, and Morton do not explicitly teach: wherein the options overlay responds to a menu navigation gesture that does not touch the list of command options and that identifies a particular one of the command options by generating an audible announcement of the particular command option, 
wherein the menu navigation gesture includes (a) an initial contact with the touch sensitive display at a gesture initiation location, (b) a swipe along a surface of the touch sensitive display that extends from the gesture initiation location to a gesture release location without touching the list of command options, and (c) a release of the touch sensitive display at the gesture release location,
wherein the menu navigation gesture, including the release of the touch sensitive display, must be performed multiple times to scroll through multiple items in the list, wherein each subsequent performance of the menu navigation gesture has a distinct gesture initiation location and a distinct gesture release location, and wherein the options overlay responds to each subsequent performance of the menu navigation gesture by generating a distinct audible announcement of one of the command options,
wherein each performance of the menu navigation gesture identifies one of the command options included in the list,
wherein the options overlay further responds to a forward transition gesture that is distinct from, and that is performed after, the menu navigation gesture, and
wherein the options overlay responds to the forward transition gesture by invoking a command option identified by a most recently performed menu navigation gesture.
Zilberman teaches: wherein the options overlay responds to a menu navigation gesture that does not touch the list of command options and that identifies a particular one of the command options by generating an audible announcement of the particular command option [Fig. 2, paras 0097-0100 disclose swiping vertically, anywhere on the screen, to scroll a list of items and provide audio feedback for each item], 
wherein the menu navigation gesture includes (a) an initial contact with the touch sensitive display at a gesture initiation location, (b) a swipe along a surface of the touch sensitive display that extends from the gesture initiation location to a gesture release location without touching the list of command options [Fig. 2, paras 0097-0100 disclose swiping vertically, anywhere on the screen, to scroll a list of items and provide audio feedback for each item; a user can continually move a finger, e.g. perform the navigation gesture multiple times, to scroll through the list],
wherein each subsequent performance of the menu navigation gesture has a distinct gesture initiation location and a distinct gesture release location, and wherein the options overlay responds to each subsequent performance of the menu navigation gesture by generating a distinct audible announcement of one of the command options [Fig. 2, paras 0097-0100 disclose swiping vertically, anywhere on the screen, to scroll a list of items and provide audio feedback for each item; a user can continually move a finger, e.g. perform the navigation gesture multiple times, to scroll through the list],
wherein each performance of the menu navigation gesture identifies one of the command options included in the list [Fig. 2, paras 0097-0100 disclose swiping vertically, anywhere on the screen, to scroll a list of items and provide audio feedback for each item],
wherein the options overlay further responds to a forward transition gesture that is distinct from, and that is performed after, the menu navigation gesture [Fig. 2, paras 0097-0100 disclose swiping vertically, anywhere on the screen, to scroll a list of items and provide audio feedback for each item; releasing the finger on the screen selects a particular item], and
wherein the options overlay responds to the forward transition gesture by invoking a command option identified by a most recently performed menu navigation gesture [Fig. 2, paras 0097-0100 disclose swiping vertically, anywhere on the screen, to scroll a list of items and provide audio feedback for each item; releasing the finger on the screen selects a particular item].
It would have been obvious to one of ordinary skill in art, having the teachings of Fliezach, Lim, Morton, and Zilberman before him at the time of invention was made, to modify the invention above as disclosed by Fliezach, Lim, and Morton to include the functionality as taught by Zilberman in order to obtain a system in which menu options may be navigated using a gesture and audibly expressed. 
One of ordinary skill in the art would have been motivated to obtain a system in which menu options may be navigated using a gesture and audibly expressed to provide a user interface for touchscreens for use by visually-impaired people in an eyes-free mode [Zilberman, para 0009].
However, while Zilberman teaches a swipe gesture to scroll through options, as expressed above, Fliezach, Lim, Morton, and Zilberman do not explicitly teach that the navigation gesture itself comprises (c) a release of the touch sensitive display at the gesture release location; wherein the menu navigation gesture, including the release of the touch sensitive display, must be performed multiple times to scroll through multiple items in the list.
Hope teaches (c) a release of the touch sensitive display at the gesture release location; wherein the menu navigation gesture, including the release of the touch sensitive display, must be performed multiple times to scroll through multiple items in the list [para 0120 discloses that a user can highlight a 
It would have been obvious to one of ordinary skill in art, having the teachings of Fliezach, Lim, Morton, Zilberman, and Hope before him at the time of invention was made, to modify the invention above as disclosed by Fliezach, Lim, Morton, and Zilberman to include the functionality as taught by Hope in order to obtain a system in which menu options may be navigated using a gesture and audibly expressed, using multiple swipe gestures to scroll through multiple options. 
One of ordinary skill in the art would have been motivated to obtain a system in which menu options may be navigated using a gesture and audibly expressed, using multiple swipe gestures to scroll through multiple options to provide less frustration to a user in controlling a device [Hope, para 0004].

In reference to claim 2, Fliezach, Lim, Morton, Zilberman, and Hope teach the invention of claim 1 above.
Fliezach teaches the content selection gesture as expressed above.
Lim teaches a horizontal fling gesture [para 0003 discloses horizontal flick gestures]. 

In reference to claim 3, Fliezach, Lim, Morton, Zilberman, and Hope teach the invention of claim 1 above.
Fliezach teaches The device of Claim 1, wherein each of the first and third segments of digital content is chosen from a group consisting of a selected word, a selected sentence and a selected paragraph [col. 5, lines 33-47 disclose tapping on a line of text to be spoken to a user]. 
Morton further teaches the second segment [Fig. 6A, para 0063 discloses an initial selection at 612 which highlights the currently selected word to play back].

In reference to claim 4, Fliezach, Lim, Morton, Zilberman, and Hope teach the invention of claim 1 above.
Fliezach teaches The device of Claim 1, further comprising a speaker, wherein the user interface is further configured to respond to the content selection gesture by aurally presenting at least a portion of the third segment of the digital content item using the speaker [col. 5, lines 33-67 disclose an enhanced assisted reading mode in which playback is paused and only designated content is audibly played upon user input; col. 2, line 54 discloses a speaker]. 

In reference to claim 5, Fliezach, Lim, Morton, Zilberman, and Hope teach the invention of claim 1 above.
Fliezach teaches The device of Claim 1, wherein the text-to-speech module is further configured to respond to the content selection gesture by causing audible feedback that identifies the third segment of the digital content item to be generated [col. 5, lines 33-47 disclose tapping on a line of text to be spoken to a user]. 

In reference to claim 6, Fliezach, Lim, Morton, Zilberman, and Hope teach the invention of claim 1 above.
Fliezach teaches the user interface further includes a control overlay corresponding to a selected one of the command options displayed in the options overlay; and the selected command option is applied to the third segment of the digital content item [col. 4, lines 24-53 disclose upon selection of a command related to a particular word, functionalities are presented, for example, a definition of the word].

In reference to claim 7, Fliezach, Lim, Morton, Zilberman, and Hope teach the invention of claim 1 above.
Fliezach teaches the user interface further includes a control overlay corresponding to a selected one of the command options displayed in the options overlay [col. 4, lines 24-53 disclose upon selection of a command related to a particular word, functionalities are presented, for example, a definition of the word]; detection of the forward transition gesture causes the user interface to transition (a) from the manual mode to the options overlay when the manual mode is active, and (b) from the options overlay to the control overlay when the options overlay is active; and the forward transition gesture is responded to without regard to a particular location on the touch sensitive display where said gesture is detected [col. 4, lines 24-53 discloses gestures may be used to transition from mode to overlays; the gestures described do not seem to necessitate input on a particular area of a screen, which is consistent with facilitating visually-impaired users as described in col. 2]. 

In reference to claim 8, Fliezach, Lim, Morton, Zilberman, and Hope teach the invention of claim 1 above.
Fliezach teaches the third segment of the digital content item is a selected word; and the user interface further includes a control overlay in which a definition of the selected word is displayed on the touch sensitive display [col. 4, lines 24-53 disclose upon selection of a command related to a particular word, functionalities are presented, for example, a definition of the word]. 

In reference to claim 9, Fliezach, Lim, Morton, Zilberman, and Hope teach the invention of claim 1 above.
Fliezach teaches further comprising a speaker, wherein: the third segment of the digital content item is a selected word; and the user interface further includes a control overlay in which the selected word is spelled aloud using the speaker [col. 4, lines 24-53 disclose upon selection of a command related to a particular word, functionalities are presented, for example, a definition of the word; the definition would provide a spelling as well; col. 4, lines 50-53 disclose the use of audio feedback]. 

In reference to claim 10, Fliezach, Lim, Morton, Zilberman, and Hope teach the invention of claim 1 above.
Fliezach teaches the device is selected from a group consisting of an e-reader, a tablet computer and a smartphone [col. 2, lines 58-65 disclose an e-reader and a touch sensitive display]. 

In reference to claim 11, Fliezach, Lim, Morton, Zilberman, and Hope teach the invention of claim 1 above.
Fliezach teaches the mode transition gesture is responded to without regard to where said gesture is detected on the touch sensitive display [col. 4, lines 62-67 disclose a gesture to transition to different modes; the gestures described in col. 5 do not seem necessitate input on a particular area of a screen, which is consistent with facilitating visually-impaired users as described in col. 2]. 

In reference to claim 18, Fliezach teaches a non-transitory computer readable medium encoded with instructions that, when executed by at least one processor, cause a content selection process to be carried out, the process comprising:
displaying portions of a digital content item on a touch sensitive display that forms part of an electronic reader device [col. 2, lines 58-65 disclose an e-reader]; generating an audible presentation of portions of the digital content item [col. 5, lines 33-67 disclose an enhanced assisted reading mode; Fig. 1A discloses a digital content which may be read back to a user; the first segment may be a current viewable page of the content as shown in Fig. 1A]; 
in response to detecting a mode transition gesture made on the touch sensitive display while a first segment of the digital content item is displayed thereon, pausing the audible presentation, invoking a manual mode of the electronic reader device [col. 4, lines 62-67 disclose a gesture to transition to different modes; col. 5, lines 33-67 disclose an enhanced assisted reading mode; Fig. 1A discloses a digital content which may be read back to a user; the first segment may be a current viewable page of the content as shown in Fig. 1A];
responding to the content selection gesture by
selecting a third segment of the digital content item that is displayed at a second location on the touch sensitive display, thereby modifying the initial content selection, wherein the third segment of the digital content item encompasses some, but not all, of the first segment of the digital content item, such that the content selection gesture is made on a different potion of the touch sensitive display than where the third segment of the digital content item is displayed, and generating audible feedback that identifies the third segment of the digital content item [col. 5, lines 33-67 disclose an enhanced assisted reading mode in which playback is paused and only designated content is audibly played upon user input; a user may provide input on portions of the content on the page, e.g. third segment encompassing some of the first segment, to play back audibly; the gestures described in col. 5 do not seem necessitate input on a particular area of a screen, which is consistent with facilitating visually-impaired users as described in col. 2]; 
while the electronic reader device is in the manual mode, detecting a forward transition gesture [col. 4, lines 24-53 discloses gestures may be used to transition from mode to overlays; the gestures described do not seem to necessitate input on a 
However, while Fliezach teaches the ability to perform functions using gesture which may be performed anywhere on a display and while the electronic reader device is in the manual mode [col. 5, lines 33-67 disclose an enhanced assisted reading mode], as expressed above, Fliezach does not explicitly teach detecting a content selection gesture made at a first location that is anywhere on the touch sensitive display; wherein the content selection gesture is responded to without regard to where said gesture is detected on the touch sensitive display, and wherein the first and second locations do not overlap. 
Lim teaches detecting a content selection gesture made at a first location that is anywhere on the touch sensitive display; wherein the content selection gesture is responded to without regard to where said gesture is detected on the touch sensitive display, and wherein the first and second locations do not overlap [para 0030 discloses that a touch gesture may be made anywhere on the display to scroll a list; this would mean that areas in which digital content is absent may be used to manipulate the digital content, e.g. the areas would not overlap]. 
It would have been obvious to one of ordinary skill in art, having the teachings of Fliezach and Lim before him at the time of invention was made, to modify the invention above as disclosed by Fliezach to include the functionality as taught by Lim in order to obtain a system in which functional gesture may be made at locations away from content in focus. 
One of ordinary skill in the art would have been motivated to obtain a system in which functional gesture may be made at locations away from content in focus to facilitate manipulating data quickly [Lim, para 0002].
However, Fliezach and Lim do not explicitly teach defining a second segment of the digital content item as an initial content selection.
defining a second segment of the digital content item as an initial content selection [Fig. 6A, para 0063 discloses an initial selection at 612 which highlights the currently selected word to play back].
It would have been obvious to one of ordinary skill in art, having the teachings of Fliezach, Lim, and Morton before him at the time of invention was made, to modify the invention above as disclosed by Fliezach and Lim to include the functionality as taught by Morton in order to obtain a system in which content may be initially selected. 
One of ordinary skill in the art would have been motivated to obtain a system in which content may be initially selected to aid the blind or visually impaired to read a book [Morton, para 0004].
However, while Fliezach teaches responding to the forward transition gesture by displaying an options overlay in which a list of command options is displayed on the touch sensitive display [col. 4, lines 24-53 discloses gestures may be used to transition from mode to overlays; the gestures described do not seem to necessitate input on a particular area of a screen, which is consistent with facilitating visually-impaired users as described in col. 2; Fig. 1B, col. 4, lines 24-53 disclose an overlay menu with command options], as expressed above, Fliezach, Lim, and Morton do not explicitly teach, the options overlay responds to a menu navigation gesture that does not touch the list of command options and that identifies a particular one of the command options by generating an audible announcement of the particular command option, 
the menu navigation gesture includes (a) an initial contact with the touch sensitive display at a gesture initiation location, (b) a swipe along a surface of the touch sensitive display that extends from the gesture initiation location to a gesture release location without touching the list of command options, and (c) a release of the touch sensitive display at the gesture release location,
the menu navigation gesture, including the release of the touch sensitive display, must be performed multiple times to scroll through multiple items in the list, wherein each subsequent performance of the menu navigation gesture has a distinct gesture initiation location and a distinct gesture release location, and wherein the options overlay responds to each subsequent performance of the menu navigation gesture by generating a distinct audible announcement of one of the command options,
the each performance of the menu navigation gesture identifies one of the command options included in the list,
the options overlay further responds to a forward transition gesture that is distinct from, and that is performed after, the menu navigation gesture, and
the options overlay responds to the forward transition gesture by invoking a command option identified by a most recently performed menu navigation gesture.
Zilberman teaches: the options overlay responds to a menu navigation gesture that does not touch the list of command options and that identifies a particular one of the command options by generating an audible announcement of the particular command option [Fig. 2, paras 0097-0100 disclose swiping vertically, anywhere on the screen, to scroll a list of items and provide audio feedback for each item], 
the menu navigation gesture includes (a) an initial contact with the touch sensitive display at a gesture initiation location, (b) a swipe along a surface of the touch sensitive display that extends from the gesture initiation location to a gesture release location without touching the list of command options [Fig. 2, paras 0097-0100 disclose swiping vertically, anywhere on the screen, to scroll a list of items and provide audio feedback for each item; a user can continually move a finger, e.g. perform the navigation gesture multiple times, to scroll through the list],
wherein each subsequent performance of the menu navigation gesture has a distinct gesture initiation location and a distinct gesture release location, and wherein the options overlay responds to each subsequent performance of the menu navigation gesture by generating a distinct audible announcement of one of the command options [Fig. 2, paras 0097-0100 disclose swiping vertically, anywhere on the screen, to scroll a list of items and provide audio feedback for each item; a user can continually move a finger, e.g. perform the navigation gesture multiple times, to scroll through the list],
the each performance of the menu navigation gesture identifies one of the command options included in the list [Fig. 2, paras 0097-0100 disclose swiping vertically, anywhere on the screen, to scroll a list of items and provide audio feedback for each item],
the options overlay further responds to a forward transition gesture that is distinct from, and that is performed after, the menu navigation gesture [Fig. 2, paras 0097-0100 disclose swiping vertically, anywhere on the screen, to scroll a list of items and provide audio feedback for each item; releasing the finger on the screen selects a particular item], and
the options overlay responds to the forward transition gesture by invoking a command option identified by a most recently performed menu navigation gesture [Fig. 2, paras 0097-0100 disclose swiping vertically, anywhere on the screen, to scroll a list of items and provide audio feedback for each item; releasing the finger on the screen selects a particular item].
It would have been obvious to one of ordinary skill in art, having the teachings of Fliezach, Lim, Morton, and Zilberman before him at the time of invention was made, to modify the invention above as disclosed by Fliezach, Lim, and Morton to include the functionality as taught by Zilberman in order to obtain a system in which menu options may be navigated using a gesture and audibly expressed. 
One of ordinary skill in the art would have been motivated to obtain a system in which menu options may be navigated using a gesture and audibly expressed to provide a user interface for touchscreens for use by visually-impaired people in an eyes-free mode [Zilberman, para 0009].
However, while Zilberman teaches a swipe gesture to scroll through options, as expressed above, Fliezach, Lim, Morton, and Zilberman do not explicitly teach that the navigation gesture itself comprises (c) a release of the touch sensitive display at the gesture release location; wherein the menu navigation gesture, including the release of the touch sensitive display, must be performed multiple times to scroll through multiple items in the list.
Hope teaches (c) a release of the touch sensitive display at the gesture release location; wherein the menu navigation gesture, including the release of the touch sensitive display, must be performed multiple times to scroll through multiple items in the list [para 0120 discloses that a user can highlight a next item in a list by using scroll gestures, e.g. multiple scroll gestures are need to scroll through multiple items in the list; the swipe consists of a touch and a release].
It would have been obvious to one of ordinary skill in art, having the teachings of Fliezach, Lim, Morton, Zilberman, and Hope before him at the time of invention was made, to modify the invention above as disclosed by Fliezach, Lim, Morton, and Zilberman to include the functionality as taught by Hope in order to obtain a system in which menu options may be navigated using a gesture and audibly expressed, using multiple swipe gestures to scroll through multiple options. 
One of ordinary skill in the art would have been motivated to obtain a system in which menu options may be navigated using a gesture and audibly expressed, using multiple swipe gestures to scroll through multiple options to provide less frustration to a user in controlling a device [Hope, para 0004].

In reference to claim 20, Fliezach, Lim, Morton, Zilberman, and Hope teach the invention of claim 1 above.
Fliezach teaches wherein generating the audible feedback further comprises aurally presenting at least a portion of the selected segment of digital content using a text-to-speech module and a speaker [col. 5, lines 33-47 disclose tapping on a line of text to be spoken to a user; col. 2, line 54 discloses a speaker]. 

Claims 12-14 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fliezach in view of Sparks et al. [hereinafter as Sparks] (US 2012/0110517 A1) further in view of Lim further in view of Morton further in view of Zilberman further in view of Hope.
In reference to claim 12, Fliezach teaches a mobile electronic device comprising: a touch sensitive display for displaying portions of a digital content item and detecting gestures made by a user; a speaker [col. 2, line 54 discloses a speaker]; a text-to-speech module [for example, col. 2, lines 41-57 disclose text-to-speech capability]; and a user interface including (a) a reading mode in which the text-to-speech module converts portions of the digital content item into an audio signal that is aurally presented using the speaker [col. 5, lines 4-32 disclose a continuous assisted reading mode in which content is read aloud to a user; the device is receptive to particular gestures in this mode], (b) a manual mode in which the presentation of the audio signal generated by the text-to-speech module is paused [col. 5, lines 33-67 disclose an enhanced assisted reading mode in which content can be read individually, e.g. paused; Fig. 1A discloses a digital content which may be read back to a user; the first segment may be a current viewable page of the content as shown in Fig. 1A], and (c) an options overlay in which a list of command options is displayed on the touch sensitive display [Fig. 1B, col. 4, lines 24-53 disclose an overlay menu with command options], 
wherein: when the manual mode is initially invoked, a first segment of the digital content item is displayed on the touch sensitive display [col. 5, lines 33-67 disclose an enhanced assisted reading mode; Fig. 1A discloses a digital content which may be read back to a user; the first segment may be a current viewable page of the content as shown in Fig. 1A]; 
the user interface is configured to respond to a content selection gesture that is detected at a first location on the touch sensitive display while the user interface is in the manual mode by selecting a third segment of the digital content item, thereby modifying the initial content selection, the third segment of the digital content item encompasses some, but not all, of the first segment of the digital content item, the third segment of the digital content item is displayed at a second location on the touch sensitive display; the second location is defined as all areas of the touch sensitive display where the third segment of the digital content is displayed [col. 5, lines 33-67 disclose an enhanced assisted reading mode in which playback is paused and only designated content is audibly played upon user input; a user may provide input on portions of the content on the page, e.g. third segment encompassing some of the first segment, to play back audibly; the gestures described in col. 5 do not seem necessitate input on a particular area of a screen, which is consistent with facilitating visually-impaired users as described in col. 2]. 
However, while Fliezach teaches the reading and manual modes, a mode transition gesture, and the ability to switch to different modes and providing different command gestures in the different modes, as expressed above, Fliezach does not explicitly teach detection of a mode transition gesture causes the user interface to toggle back-and-forth between the reading and manual modes.
Sparks teaches detection of a mode transition gesture causes the user interface to toggle back-and-forth between the reading and manual modes [para 0005 disclose that a gesture may be used to switch from a first mode to a second mode].
It would have been obvious to one of ordinary skill in art, having the teachings of Fliezach and Sparks before him at the time of invention was made, to modify the invention above as disclosed by Fliezach to include the functionality as taught by Sparks in order to obtain a system capable of switching between modes using a gesture. 
One of ordinary skill in the art wanted to be motivated to obtain a system capable of switching between modes using a gesture to provide an improved interface that allows simplified access to certain functions [Sparks, para 0004].
However, Fliezach and Sparks do not explicitly teach a first location differing from a second location on the touch sensitive display, the first location is defined as all areas on the touch sensitive display on which the content selection gesture was detected, and the first location does not touch the second location. 
Lim teaches a first location differing from a second location on the touch sensitive display, the first location is defined as all areas on the touch sensitive display on which the content selection gesture was detected, and the first location does not touch the second location [para 0030 discloses that a touch gesture may be made anywhere on the display to scroll a list; this would mean that areas in which digital content is absent may be used to manipulate the digital content, e.g. the areas would not overlap]. 
It would have been obvious to one of ordinary skill in art, having the teachings of Fliezach, Sparks, and Lim before him at the time of invention was made, to modify the invention above as disclosed by Fliezach and Sparks to include the functionality as taught by Lim in order to obtain a system in which functional gesture may be made at locations away from content in focus. 
One of ordinary skill in the art would have been motivated to obtain a system in which functional gesture may be made at locations away from content in focus to facilitate manipulating data quickly [Lim, para 0002].
However, Fliezach, Sparks, and Lim do not explicitly teach a second segment of the digital content item defines an initial content selection.
Morton teaches a second segment of the digital content item defines an initial content selection [Fig. 6A, para 0063 discloses an initial selection at 612 which highlights the currently selected word to play back].
It would have been obvious to one of ordinary skill in art, having the teachings of Fliezach, Sparks, Lim, and Morton before him at the time of invention was made, to modify the invention above as disclosed by Fliezach, Sparks, and Lim to include the functionality as taught by Morton in order to obtain a system in which content may be initially selected. 

However, while Fliezach teaches an options overlay and command options [Fig. 1B, col. 4, lines 24-53 disclose an overlay menu with command options], Fliezach, Sparks, Lim, and Morton do not explicitly teach the options overlay responds to a menu navigation gesture that does not touch the list of command options and that identifies a particular one of the command options by generating an audible announcement of the particular command option, 
the menu navigation gesture includes (a) an initial contact with the touch sensitive display at a gesture initiation location, (b) a swipe along a surface of the touch sensitive display that extends from the gesture initiation location to a gesture release location without touching the list of command options, and (c) a release of the touch sensitive display at the gesture release location,
the menu navigation gesture, including the release of the touch sensitive display, must be performed multiple times to scroll through multiple items in the list, wherein each subsequent performance of the menu navigation gesture has a distinct gesture initiation location and a distinct gesture release location, and wherein the options overlay responds to each subsequent performance of the menu navigation gesture by generating a distinct audible announcement of one of the command options,
the each performance of the menu navigation gesture identifies one of the command options included in the list,
the options overlay further responds to a forward transition gesture that is distinct from, and that is performed after, the menu navigation gesture, and
the options overlay responds to the forward transition gesture by invoking a command option identified by a most recently performed menu navigation gesture.
the options overlay responds to a menu navigation gesture that does not touch the list of command options and that identifies a particular one of the command options by generating an audible announcement of the particular command option [Fig. 2, paras 0097-0100 disclose swiping vertically, anywhere on the screen, to scroll a list of items and provide audio feedback for each item], 
the menu navigation gesture includes (a) an initial contact with the touch sensitive display at a gesture initiation location, (b) a swipe along a surface of the touch sensitive display that extends from the gesture initiation location to a gesture release location without touching the list of command options, [Fig. 2, paras 0097-0100 disclose swiping vertically, anywhere on the screen, to scroll a list of items and provide audio feedback for each item; a user can continually move a finger, e.g. perform the navigation gesture multiple times, to scroll through the list],
wherein each subsequent performance of the menu navigation gesture has a distinct gesture initiation location and a distinct gesture release location, and wherein the options overlay responds to each subsequent performance of the menu navigation gesture by generating a distinct audible announcement of one of the command options [Fig. 2, paras 0097-0100 disclose swiping vertically, anywhere on the screen, to scroll a list of items and provide audio feedback for each item; a user can continually move a finger, e.g. perform the navigation gesture multiple times, to scroll through the list],
each performance of the menu navigation gesture identifies one of the command options included in the list [Fig. 2, paras 0097-0100 disclose swiping vertically, anywhere on the screen, to scroll a list of items and provide audio feedback for each item],
the options overlay further responds to a forward transition gesture that is distinct from, and that is performed after, the menu navigation gesture [Fig. 2, paras 0097-0100 disclose swiping vertically, anywhere on the screen, to scroll a list of items and provide audio feedback for each item; releasing the finger on the screen selects a particular item], and
the options overlay responds to the forward transition gesture by invoking a command option identified by a most recently performed menu navigation gesture [Fig. 2, paras 0097-0100 disclose swiping vertically, anywhere on the screen, to scroll a list of items and provide audio feedback for each item; releasing the finger on the screen selects a particular item].
It would have been obvious to one of ordinary skill in art, having the teachings of Fliezach, Sparks, Lim, Morton, and Zilberman before him at the time of invention was made, to modify the invention above as disclosed by Fliezach, Sparks, Lim, and Morton to include the functionality as taught by Zilberman in order to obtain a system in which menu options may be navigated using a gesture and audibly expressed. 
One of ordinary skill in the art would have been motivated to obtain a system in which menu options may be navigated using a gesture and audibly expressed to provide a user interface for touchscreens for use by visually-impaired people in an eyes-free mode [Zilberman, para 0009].
However, while Zilberman teaches a swipe gesture to scroll through options, as expressed above, Fliezach, Sparks, Lim, Morton, and Zilberman do not explicitly teach that the navigation gesture itself comprises (c) a release of the touch sensitive display at the gesture release location; wherein the menu navigation gesture, including the release of the touch sensitive display, must be performed multiple times to scroll through multiple items in the list.
Hope teaches (c) a release of the touch sensitive display at the gesture release location; wherein the menu navigation gesture, including the release of the touch sensitive display, must be performed multiple times to scroll through multiple items in the list [para 0120 discloses that a user can highlight a next item in a list by using scroll gestures, e.g. multiple scroll gestures are need to scroll through multiple items in the list; the swipe consists of a touch and a release].
It would have been obvious to one of ordinary skill in art, having the teachings of Fliezach, Sparks, Lim, Morton, Zilberman, and Hope before him at the time of invention was made, to modify the 
One of ordinary skill in the art would have been motivated to obtain a system in which menu options may be navigated using a gesture and audibly expressed, using multiple swipe gestures to scroll through multiple options to provide less frustration to a user in controlling a device [Hope, para 0004].

In reference to claim 13, Fliezach, Sparks, Lim, Morton, Zilberman, and Hope teach the invention of claim 12 above.
Fliezach teaches the content selection gesture results in selection of a selected word from the first segment of the digital content item [col. 4, line 36 discloses using a touch input to select words].
Lim teaches gesture is a multi-finger horizontal fling that [para 0003 discloses horizontal flick gestures; para 0031 discloses using multiple fingers]. 

In reference to claim 14, Fliezach, Sparks, Lim, Morton, Zilberman, and Hope teach the invention of claim 12 above.
Fliezach further teaches the user interface is configured to not respond to the content selection gesture when the user interface is in the reading mode [col. 5, lines 33-47 disclose tapping on a line of text to be spoken to a user; this functionality does not exist in the continuous assisted reading mode]. 

In reference to claim 16, Fliezach, Sparks, Lim, Morton, Zilberman, and Hope teach the invention of claim 12 above.
 wherein detection of the mode transition gesture causes the user interface to play a mode transition announcement using the speaker [col. 6, lines 10-32 disclose the ability to provide audio feedback]. 

In reference to claim 17, Fliezach, Sparks, Lim, Morton, Zilberman, and Hope teach the invention of claim 12 above.
Fliezach further teaches wherein the user interface is configured to further respond to the content selection gesture by causing at least a portion of the selected segment of digital content to be aurally presented using the speaker [col. 5, lines 33-47 disclose tapping on a line of text to be spoken to a user]. 

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fliezach in view of Sparks further in view of Lim further in view of Morton further in view of Zilberman further in view of Hope further in view of Kwak et al. [hereinafter as Kwak] (US 9,569,088 B2).
In reference to claim 15, Fliezach, Sparks, Lim, Morton, Zilberman, and Hope teach the invention of claim 12 above.
Fliezach further teaches the options overlay, the navigation gesture, the command option, and the speaker, as expressed above.
However, Fliezach, Sparks, Lim, Morton, Zilberman, and Hope do not explicitly teach wherein the options overlay responds to a menu navigation gesture that identifies a topmost or bottommost command option in the list by generating an audible announcement of the topmost or bottommost command option and playing a tone using the speaker.
Kwak teaches wherein the options overlay responds to a menu navigation gesture that identifies a topmost or bottommost command option in the list by generating an audible announcement of the topmost or bottommost command option and playing a tone using the speaker [Abstract discloses a list of objects navigated via flicking gestures, and an audible feedback given when a last item, e.g. bottommost, in the list is navigated to].
It would have been obvious to one of ordinary skill in art, having the teachings of Fliezach, Sparks, Lim, Morton, Zilberman, Hope, and Kwak before him at the time of invention was made, to modify the invention above as disclosed by Fliezach, Sparks, Lim, Morton, Zilberman, and Hope to include the functionality as taught by Kwak in order to obtain a system in which a first or last item in a list may be audibly indicated. 
One of ordinary skill in the art wanted to be motivated to obtain a system in which a first or last item in a list may be audibly indicated to increase user convenience of menu searching [Kwak, Abstract].

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fliezach in view of Lim further in view of Morton further in view of Zilberman further in view of Hope further in view of Tan et al. [hereinafter as Tan] (US 2012/0306772 A1).
In reference to claim 19, Fliezach, Lim, Morton, Zilberman, and Hope teach the invention of claim 18 above.
Fliezach further teaches the third segment, as expressed above.
While Fliezach teaches various gestures and the ability to select text, Fliezach, Lim, Morton, Zilberman, and Hope do not explicitly teach responding to the content selection gesture by highlighting the third segment of the digital content. 
Tan teaches responding to the content selection gesture by highlighting the third segment of the digital content [para 0097 discloses highlighting the selected text]. 
It would have been obvious to one of ordinary skill in art, having the teachings of Fliezach, Lim, Morton, Zilberman, Hope, and Tan before him at the time of invention was made, to modify the 
One of ordinary skill in the art wanted to be motivated to obtain a system capable of highlighting selected text to allow for quickly selected text [Tan, para 0028].

Response to Arguments
Examiner respectfully requests a response to the claim objection of claim 18. 
Applicant’s arguments with respect to claims have been considered but are moot because of new grounds of rejection. See the Rejection above for further explanations and prior art mappings.
	Regarding Applicant’s arguments referring to the “menu navigation gesture” and “forward transition gesture”, Zilberman teaches a “menu navigation gesture”, as a swiping motion, that allows a user to scroll through a list [Fig. 2, paras 0097-0100 disclose swiping vertically, anywhere on the screen, to scroll a list of items and provide audio feedback for each item; a user can continually move a finger, e.g. perform the navigation gesture multiple times, to scroll through the list]. 
The “forward transition gesture” of Zilberman equates to the lifting of the finger after a swiping occurs; this is done to select an item [Fig. 2, paras 0097-0100 disclose swiping vertically, anywhere on the screen, to scroll a list of items and provide audio feedback for each item; releasing the finger on the screen selects a particular item]. Hope teaches the ability to use a swipe multiple times in order to scroll through multiple list items [para 0120 discloses that a user can highlight a next item in a list by using scroll gestures, e.g. multiple scroll gestures are need to scroll through multiple items in the list; the swipe consists of a touch and a release]. Hope additionally teaches a “forward transition gesture” as a tap gesture that is used to select a highlighted item [para 0115 discloses a tap gesture used to select a highlighted item]. Therefore, the combination of prior art would allow multiple swipe gestures to be 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7am.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW CHUNG/
Examiner, Art Unit 2173

/TADESSE HAILU/Primary Examiner, Art Unit 2173